DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of the species directed to "a ceramic material", which Applicant identifies as being encompassed by claims 21-42, in the reply filed on March 31, 2022 is acknowledged.  Applicant's traversal is on the grounds that a "ceramic material" was identified as being patentably distinct from other, more specific materials that also each qualify as a "ceramic material".  Applicant's argument is persuasive and the species election requirement between a "ceramic material" and one of the other materials that also qualifies as a "ceramic material" is withdrawn.  As such, Applicant's election of a "ceramic material" does not preclude the eventual claiming of a more specific "ceramic material" sub-species, so long as additional, mutually-exclusive species are not claimed.  If additional, mutually-exclusive "ceramic material" species are recited in future amendments or if dependent claims directed to mutually-exclusive "ceramic material" species are recited, the different species will be subjected to an additional species election requirement.   
Applicant's assertion that any claims other than claim 42 that depend from generic claim 21 are not subject to the species election is incorrect. In response to any species election requirement, Applicant is required to identify the claims that encompass the elected species.  Therefore, if, for example, a ceramic matrix composite component was elected, then identifying claims directed to a thermal barrier coating as encompassing the elected species would not be appropriate.   
The requirement between the ceramic material and the other non-ceramic materials is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-33, 36, and 37 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meanings of claims 30-33 are unclear because they each recite that the claimed phosphor-alumina coating "continues to protect the coated material from environmental degradation after prolonged exposure…".  The meaning of this limitation is unclear because it is unclear what specifically is meant by "protect" (i.e. what qualities/effects qualify as "protection"), by "environmental degradation" (i.e. what effects qualify as "environmental degradation"), and by "prolonged exposure" (i.e. what amount of time qualifies as "prolonged exposure").  For the sake of compact prosecution, any effect that can be considered "protection" from any effect that might be considered "environmental degradation" for any amount of time beyond instantaneous is considered herein to meet the claim limitations.  

The meanings of claims 34-35 are unclear because they recite "wherein surface area of the internal pores is at least [90 or 98] % of free surface area of the coated material". The meaning of these limitations is unclear because the meanings of "surface area" and "free surface area" are unclear.  As they are different terms and as no definitions are provided, it is unclear if "surface area" and "free surface area" have the different meanings or the same meaning.  Additionally, the absence of articles (i.e. "a" or "the") in front of the different surface areas further makes it unclear if the claimed surface areas refer to all or to a particular portion of the material/pores. It is also unclear if "free" is intended to convey that the pores are left uncovered or something else.  For the sake of compact prosecution, the limitations are interpreted herein either as indicating that the pore walls make up 90 or 98 % of the uncoated (i.e. "free") surface area in the material or as indicating that the coated material has a total surface area and the surface area of the pore walls makes up at least 90 or 98 % of the total surface area. 

The meaning of claim 36 is unclear because it recites "the phosphor-alumina coating substantially preserves at least one physical property of the coated material that would degrade in use absent the phosphor-alumina coating".  The meaning of this limitation is unclear because it is unclear how "preserved" a property must be to be considered "substantially preserved".  Additionally, because no actual "use" is claimed, it is unclear what activities or conditions qualify the material as being "in use" and what changes might occur during "use".   For the sake of compact prosecution, any physical property that is not entirely changed in response to any condition or activity that might be considered "in use" is interpreted herein as meeting the claim limitation. 

Claim 37 is also rejected under 35 U.S.C. 112, second paragraph, because it depends from claim 36. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hazel (US PG Pub. No. 2010/0008770) in view of Sambasivan '267 (US PG Pub. No. 2004/0206267).
Regarding claims 21-29, 41, and 42, Hazel teaches a turbine blade (i.e. a gas turbine engine component) covered by a ceramic thermal barrier coating ("TBC", i.e. "ceramic material") that is further coated with a sacrificial phosphate coating (Abstract, par. 28).  The TBC is prepared by plasma spraying or electron beam physical vapor deposition and comprises one of a number of refractory ceramics (e.g. yttria-stabilized zirconia, magnesia-stabilized zirconia, etc.) (par. 29). Applicant discloses that coatings formed by plasma spray deposition or EB deposition contain open pores and channels comprising interconnected mesopores and macropores (Applicant's Specification, par. 17, 34).  Hazel further teaches that environmental contaminants can infiltrate the pores and openings of the TBCS, if left untreated (par. 7, 10, 11). Therefore, the TBC of Hazel contains open pores and channels comprising interconnected mesopores and macropores and qualifies as  "a porous substrate having internal pores in open communication with an external surface of the porous substrate" and "having an initial open porosity prior to coating". 
The teachings of Hazel differ from the current invention in that Hazel does not explicitly teach a phosphorus-containing alumina coating as the sacrificial phosphate coating.  However, Hazel does disclose that the sacrificial coating can be any suitable phosphate coating (par. 22).  Additionally, Sambasivan '267 teaches an aluminophosphate coating that provides protection from oxidation and corrosion at elevated temperatures, can be used as an upper or lower layer of a multilayered coating system, and can be used in conjunction with TBCs (par. 48 and 50).  It would have been obvious to one of ordinary skill in the art at the time of invention to make the product of Hazel with the aluminophosphate coating of Sambasivan '267 because the coating material provides protection from oxidation and corrosion at elevated temperatures, can be used as an upper or lower layer of a multilayered coating system, and can be used in conjunction with TBCs (par. 48 and 50).  
Sambasivan '267 discloses that the coating may be made from a precursor solution of an aluminum salt (Al(NO3)3·9H2O) and phosphorus pentoxide (P2O5) in an organic solvent (e.g. ethanol) with an aluminum-to-phosphorus ratio ranging from 0.5:1 to 10:1 (paragraphs 45 and 65).  Applicant discloses that precursor solutions containing Al(NO3)3·9H2O and P2O5 in an aluminum-to-phosphorus ratio range of 1:1 to 10:1 yield a phosphorus-containing alumina coating (Applicant’s Specification, par. 56, 76).  
Hazel discloses the sacrificial coating may be applied in the form of liquid and that vacuum or increased pressures may be utilized to infiltrate the solution into the pores of the TBC (paragraphs 24-26).  Therefore, the product of Hazel and Sambasivan '267 comprises a porous TBC with a phosphorus-containing alumina coating infiltrated into the pores of the TBC.  As such, the product of Hazel and Sambasivan '267 contains pores and channels that are internally coated with a phosphorus-containing alumina coating.  The instantly claimed aluminum-to-phosphorus ratios are obvious in view of Sambasivan '267.  See MPEP 2144.05. 
The teachings of Hazel and Sambasivan '267 differ from the current invention in that the portion of substrate porosity that remains after formation of the phosphorus-alumina coating is not disclosed.  However, the instantly claimed relative porosity levels are essentially a recitation of the amount of coating applied to the substrate.  Hazel discloses that the sacrificial coating can be applied in multiple coating steps and in varying amounts, and that the coating material should be present in an amount that is suitable for facilitating a reaction with the anticipated environmental contaminants (paragraphs 26 and 27).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to select an amount of sacrificial coating material (i.e. the phosphate-containing alumina coating), including selecting an amount of coating that would allow the final porosity of the coated TBC to be at least 30, 40, 50, 90, 95, or even 98 % of that of the uncoated TBC, that is appropriate for reacting with and mitigating the effects of the environmental contaminants that are expected to be encountered.  
	The claim requirement of the phosphor-alumina coating "penetrating deeply enough into the porous substrate so that erosion or abrasion of the exterior substrate surfaces of the porous substrate during use would not eliminate environmental protection provided to the porous substrate by the phosphor-alumina coating on the walls of the internal pores" is a statement of intended use relating how the product is used to how deeply the infiltrated coating extends into the porous substrate.  As noted above, the phosphor-alumina coating of the prior art product is infiltrated into the porous structure of the TBC at least some distance and coats the pore walls of the TBC.  The prior art product meets the claim limitations because it is capable of being used (i.e. only being handled/modified/"used" to an extent that any exterior interactions/erosion/abrasion do not extend beyond the infiltrated area or eliminate environmental protection) as claimed.   

Regarding claims 30-33, Sambasivan '267 teaches that a material coated with his coating demonstrated a reduced weight change (i.e. "environmental degradation") upon exposure to ambient air (i.e. an "oxidizing atmosphere") at a temperature of 1100 ºC for four hours as compared to a material that was not coated with his coating (par. 73).  As such, the coating is expected to provide at least some protection from environmental degradation over at least some period of time (i.e. longer than instantaneous) of exposure to an oxidizing atmosphere at 1200  ºC. 
Additionally, as the coating of Sambasivan '267 appears to be substantially the same as that of the instant invention (discussed above), the prior art coating is expected to have substantially the same properties as that of the instant invention, including having the ability to protect the coated material from environmental degradation after prolonged exposure to temperatures exceeding 500, 800, 100, and 1200 ºC in an oxidative environment.  

	Regarding claims 34 and 35, as noted above, the meanings of claims 34 and 35 are unclear. If the recited "free surface area" is intended to refer to surface area that is not covered with the phosphor-alumina coating, then the teachings of the prior art might be considered to differ from the claimed invention because none explicitly discloses that greater than 90 or 98 % of the uncoated surface area in the porous ceramic TBC is attributable to the surfaces area of the internal pore walls.  However, Hazel does teach that the sacrificial phosphate coating is applied to the outer surface of the thermal barrier coating, only discloses that vacuum is applied to allow for partial infiltration of the phosphate coating into the pores of the TBC, and teaches that the phosphate coating provides the beneficial effect of reacting with contaminants and preventing the contaminants from infiltrating completely through the TBC, which can cause cracking, spallation, and loss of protection from the TBC (par. 21, 26).  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to completely cover the entire outer surface of Hazel's TBC with Sambasivan '267's phosphate coating in order to prevent contaminant entry anywhere along the outer surface of the TBC and to prevent the deleterious effects of such contaminant entry.  It also would have been obvious to one of ordinary skill in the art at the time of invention only partially infiltrate the inner porosity the TBC with the phosphate coating, thereby leaving some of the inner porosity and some of the inner pore walls uncovered, because Hazel teaches that doing so is appropriate.  Therefore, all (i.e. greater than 90 and 98 %) of the surface area that is uncoated by the phosphate coating, i.e. all of the "free surface area", that is present in such a porous ceramic TBC is located along the walls of the internal pores. 

Regarding claim 36 and 37, as noted above, it is unclear how much a "property" should be preserved to qualify as "substantially preserved".  However, Sambasivan '267 does teach that his coating provides protection from oxidation and corrosion, creates a low-friction surface, improves heat and light reflectivity, and can be used to impart desired hydrophobic, hydrophilic, antimicrobial, optical, low-friction, anti-fouling, easy foul-releasing, mechanical, and self-cleaning properties (par. 3, 6, 11, 12, 25,48, 50, 51).  Sambasivan '267 further teaches that the coating seals defects and promotes the formation of a protective oxide scale on coated substrates, which prevents spallation and weight-loss of applied coatings (par. 46).  As such, Sambasivan '267's coating necessarily improves, or "substantially preserves", various physical properties of a coated porous material, including but not limited to chemical properties, mechanical properties, and weight reduction. Additionally, as the coating of Sambasivan '267 appears to be substantially the same as that of the instant invention (discussed above), the coating of Sambasivan '267 is expected to have substantially the same properties as that of the instant invention, including having the ability to "substantially preserve" the physical-properties of a coated material during use.
Furthermore, to the extent that the claim requires the recited material to be used in an application wherein the recited phosphor-alumina coating "preserves" the properties of the underlying substrate, such limitations are statements of intended use.  The prior art coating and coated material meets the claim limitations because they are capable of being used as claimed.  

Regarding claim 38, although the prior art includes no explicit disclosure of the taught phosphor-alumina coating being halide-free, which might be considered a difference from the current invention, the coating of Sambasivan '267 is presumed to be halide-free because it is not disclosed to include halides.  Additionally, it would have been obvious to one of ordinary skill in the art to prepare the coating in a manner that omitted halides from the coating for this reason.  

Regarding claim 39, Hazel teaches that the thickness of the sacrificial coating is increased by applying additional layers of coating material until the desired thickness is achieved (paragraph 26).  Accordingly, Hazel teaches application of more than one layer. The instantly claimed “comprises a plurality of sublayers" is obvious in view of Hazel's teaching of more than one layer.  See MPEP 2144.05.
Even if the teachings of the cited prior art might be considered to differ from the current invention in that the coated material of the combined prior art is not explicitly taught to include a phosphor-alumina coating with multiple sublayers, however, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the disclosed coating to include multiple sublayers with either the same or different Al:P ratios in order to achieve a desired set of properties or to create a thicker, more protective film because Sambasivan '267 teaches that his coating can be used as a multi-layer to tailor the properties of the coating or to create thicker layers to increase the protection the coating provides (par. 51). 

Regarding claim 40, Sambasivan ’267 teaches that the disclosed phosphorus-containing alumina coating material can be deposited in a thickness of 50 nm to 1 µm (paragraph 53).  Hazel also discloses that the sacrificial coating may range from 1 to 75 µm in total thickness and is infiltrated into the pore structure of the TBC (paragraph 26, 27). The instantly claimed thickness range is obvious in view of Hazel and Sambasivan '267. See MPEP 2144.05.

Claims 21-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hazel in view of Sambasivan '407 (US PG Pub. No. 2006/0057407).
Regarding claims 21-29, 41, and 42, Hazel teaches a turbine blade (i.e. a gas turbine engine component) covered by a ceramic thermal barrier coating ("TBC", i.e. "ceramic material") that is further coated with a sacrificial phosphate coating (Abstract, par. 28).  The TBC is prepared by plasma spraying or electron beam physical vapor deposition and comprises one of a number of refractory ceramics (e.g. yttria-stabilized zirconia, magnesia-stabilized zirconia, etc.) (par. 29). Applicant discloses that coatings formed by plasma spray deposition or EB deposition contain open pores and channels comprising interconnected mesopores and macropores (Applicant's Specification, par. 17, 34).  Hazel further teaches that environmental contaminants can infiltrate the pores and openings of the TBCS, if left untreated (par. 7, 10, 11). Therefore, the TBC of Hazel contains open pores and channels comprising interconnected mesopores and macropores and qualifies as  "a porous substrate having internal pores in open communication with an external surface of the porous substrate" and "having an initial open porosity prior to coating". 
The teachings of Hazel differ from the current invention in that Hazel does not explicitly teach a phosphorus-containing alumina coating as the sacrificial phosphate coating.  However, Hazel does disclose that the sacrificial coating can be any suitable phosphate coating (par. 22).  Additionally, Sambasivan '407 teaches a phosphor-alumina coating that may be made from a precursor solution of an aluminum salt (Al(NO3)3·9H2O) and phosphorus pentoxide (P2O5) in an organic solvent (e.g. ethanol) with an aluminum-to-phosphorus ratio ranging from 0.5:1 to 25:1 (paragraphs 115 and 207).  Applicant discloses that precursor solutions containing Al(NO3)3·9H2O and P2O5 in an aluminum-to-phosphorus ratio range of 1:1 to 10:1 yield a phosphorus-containing alumina coating (Applicant’s Specification, paragraphs 56, 76).  Sambasivan '407's coating is beneficial because it provides protection from corrosion, is protective against environmental effects, is thermally stable, can be used as an upper or lower layer of a multilayered coating system, and can be used in as an infiltrant for turbine blade spray coatings (i.e. TBCs) (paragraphs 26, 120, 181, and 187).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to make the product of Hazel with the phosphor-alumina coating of Sambasivan '407 because the coating provides protection from corrosion, is protective against environmental effects, is thermally stable, can be used as an upper or lower layer of a multilayered coating system, and can be used in as an infiltrant for turbine blade spray coatings (i.e. TBCs) (paragraphs 26, 120, 181, and 187).  The instantly claimed Al:P ratios are obvious in view of Sambasivan '407. See MPEP 2144.05. 
Hazel discloses the sacrificial coating may be applied in the form of liquid and that vacuum or increased pressures may be utilized to allow infiltration of the solution into the pores of the TBC (paragraphs 24-26).  Therefore, the product of Hazel and Sambasivan '407 comprises a porous TBC with a phosphorus-containing alumina coating infiltrated into the pores of the TBC.  As such, the product of Hazel and Sambasivan '407 contains pores and channels that are internally coated with a phosphorus-containing alumina coating.  
The teachings of Hazel and Sambasivan '407 differ from the current invention in that the portion of substrate porosity that remains after formation of the phosphorus-alumina coating is not disclosed.  However, the instantly claimed relative porosity levels are essentially a recitation of the amount of coating applied to the substrate.  Hazel discloses that the sacrificial coating can be applied in multiple coating steps and in varying amounts, and that the coating material should be present in an amount that is suitable for facilitating a reaction with the anticipated environmental contaminants (paragraphs 26 and 27).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to select an amount of sacrificial coating material (i.e. the phosphate-containing alumina coating), including selecting an amount of coating that would allow the porosity to be at least 30, 40, 50, 90, 95, or even 98 % of that of the porous TBC, that is appropriate for reacting with and mitigating the effects of the environmental contaminants that are expected to be encountered.  
	The claim requirement of the phosphor-alumina coating "penetrating deeply enough into the porous substrate so that erosion or abrasion of the exterior substrate surfaces of the porous substrate during use would not eliminate environmental protection provided to the porous substrate by the phosphor-alumina coating on the walls of the internal pores" is a statement of intended use relating how the product is used to how deeply the infiltrated coating extends into the porous substrate.  As noted above, the phosphor-alumina coating of the prior art product is infiltrated into the porous structure of the TBC at least some distance and coats the pore walls of the TBC.  The prior art product meets the claim limitations because it is capable of being used (i.e. only being handled/modified/"used" to an extent that any exterior interactions/erosion/abrasion do not extend beyond the infiltrated area or eliminate environmental protection) as claimed.   

Regarding claims 30-33, Sambasivan '407 teaches that a material coated with his coating demonstrated a reduced weight change (i.e. "environmental degradation") upon exposure to oxidative conditions (i.e. "an oxidative environment") at a temperature of 1400 ºC for over 100 hours. (par. 161).  As such, the coating is expected to provide at least some protection from environmental degradation over some period of time (i.e. longer than instantaneous) of exposure to an oxidizing atmosphere at 1200  ºC. 
Additionally, as the coating of Sambasivan '407 appears to be substantially the same as that of the instant invention (discussed above), the prior art coating is expected to have substantially the same properties as that of the instant invention, including having the ability to protect the coated material from environmental degradation after prolonged exposure to temperatures exceeding 500, 800, 100, and 1200 ºC in an oxidative environment.  

	Regarding claims 34 and 35, as noted above, the meanings of claims 34 and 35 are unclear. If the recited "free surface area" is intended to refer to surface area that is not covered with the phosphor-alumina coating, then the teachings of the prior art might be considered to differ from the claimed invention because none explicitly discloses that greater than 90 or 98 % of the uncoated surface area in the porous ceramic TBC is attributable to the surfaces area of the internal pore walls.  However, Hazel does teach that the sacrificial phosphate coating is applied to the outer surface of the thermal barrier coating, only discloses that vacuum is applied to allow for partial infiltration of the phosphate coating into the pores of the TBC, and teaches that the phosphate coating provides the beneficial effect of reacting with contaminants and preventing the contaminants from infiltrating completely through the TBC, which can cause cracking, spallation, and loss of protection from the TBC (par. 21, 26).  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to completely cover the entire outer surface of Hazel's TBC with Sambasivan '267's phosphate coating in order to prevent contaminant entry anywhere along the outer surface of the TBC and to prevent the deleterious effects of such contaminant entry.  It also would have been obvious to one of ordinary skill in the art at the time of invention only partially infiltrate the inner porosity the TBC with the phosphate coating, thereby leaving some of the inner porosity and some of the inner pore walls uncovered, because Hazel teaches that doing so is appropriate.  Therefore, all (i.e. greater than 90 and 98 %) of the surface area that is uncoated by the phosphate coating, i.e. all of the "free surface area", that is present in such a porous ceramic TBC is located along the walls of the internal pores. 

Regarding claim 36 and 37, as noted above, it is unclear how much a "property" should be preserved to qualify as "substantially preserved".  However, Sambasivan '407 does teach that his coating provides protection from oxidation and corrosion, creates a low-friction surface, serves as a moisture and oxygen barrier, serves as a barrier against mechanical damage, and protects materials against microbial, chemical, and physical damage (par. 21, 39, 89, 91, 94, 95, 161).  As such, Sambasivan '407's coating necessarily improves, or "substantially preserves", various physical properties of a coated porous material, including but not limited to chemical properties, mechanical properties, and weight reduction. Additionally, as the coating of Sambasivan '407 appears to be substantially the same as that of the instant invention (discussed above), the coating of Sambasivan '407 is expected to have substantially the same properties as that of the instant invention, including the ability to "substantially preserve" the physical-properties of a coated material during use.
Furthermore, to the extent that the claim requires the recited material to be used in an application wherein the recited phosphor-alumina coating "preserves" the properties of the underlying substrate, it is noted that such limitations are statements of intended use.  The prior art coating and coated material meets the claim limitations because they are capable of being used as claimed.  

Regarding claim 38, although the prior art includes no explicit disclosure of the taught phosphor-alumina coating being halide-free, which might be considered a difference from the current invention, the only halide Sambasivan '407 discloses is a phosphorus halide, which is included in a list of alternatives for the phosphate component of his coating (par. 164).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to make the prior art phosphor-alumina coating with any of the non-halide-including materials disclosed by Sambasivan '407 instead of the halide-including material because Sambasivan '407 teaches that doing so is appropriate.  As such, the coating of Sambasivan '407 made with the non-halide-containing materials is presumed to be halide-free because it is not disclosed to include halides and it would have been obvious to one of ordinary skill in the art to prepare the coating in a manner that omitted halides from the coating for this reason.  

Regarding claim 39, Hazel teaches that the thickness of the sacrificial coating is increased by applying additional layers of coating material until the desired thickness is achieved (paragraph 26).  Accordingly, Hazel teaches application of more than one layer. The instantly claimed “comprises a plurality of sublayers" is obvious in view of Hazel's teaching of more than one layer.  See MPEP 2144.05.
Even if the teachings of the cited prior art might be considered to differ from the current invention in that the coated material of the combined prior art product is not explicitly taught to include a phosphor-alumina coating with multiple sublayers, however, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the disclosed coating to include multiple sublayers with either the same or different Al:P ratios because Sambasivan '407 teaches that his coating can be used as a multilayer to achieve the desired surface structure, imparted effects, or coating thickness (i.e. if a coating of greater than Sambasivan's taught maximum thickness is desired) (par. 170, 172, 189). 

Regarding claim 40, Sambasivan '407 teaches that the disclosed phosphorus-containing alumina coating material can be deposited in a thickness of as low as 10 nm (par. 189).  Therefore, the prior art phosphor-alumina coating is at least 5 nm thick.  Hazel also discloses that the sacrificial coating may range from 1 to 75 µm in total thickness and is infiltrated into the pore structure of the TBC (paragraph 26, 27). The instantly claimed thickness range is obvious in view of Hazel and Sambasivan '407. See MPEP 2144.05.  Furthermore, as no criticality has been established, the recited dimension is a prima facie obvious selection of dimension that does not define the claimed product over the prior art.  See MPEP 2144.04. 





Claims 21-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ackerman (US PG Pub. No. 2004/0115470) in view of Sambasivan '407. 
Regarding claims 21-29, 41, and 42, Ackerman teaches a turbine blade (i.e. a gas turbine engine component) covered by a ceramic thermal barrier coating (TBC, i.e. "ceramic material") that is further coated and infiltrated with an alumina-containing coating (Abstract). Ackerman teaches that the ceramic TBC has an open-porous sponge-like texture that is capable of being infiltrated with molten environmental contaminants (i.e. the ceramic TBC is "a porous substrate having internal pores in open communication with an external surface of the porous substrate" and "having an initial open porosity prior to coating") (par. 5, 33).   
The teachings of Ackerman differ from the current invention in that his alumina-containing coating is not taught to be a phosphor-alumina coating with an aluminum-to-phosphorus ratio in the claimed range.  However, Ackerman does teach that the coating is infiltrated as an alumina-forming precursor solution into the porous TBC and that a variety of different precursors that are known to those in the art may be used (par. 37).   
Sambasivan '407 further teaches a phosphor-alumina coating that may be made from a precursor solution of an aluminum salt (Al(NO3)3·9H2O) and phosphorus pentoxide (P2O5) in an organic solvent (e.g. ethanol) with an aluminum-to-phosphorus ratio ranging from 0.5:1 to 25:1 (paragraphs 115 and 207).  Applicant discloses that precursor solutions containing Al(NO3)3·9H2O and P2O5 in an aluminum-to-phosphorus ratio range of 1:1 to 10:1 yield a phosphorus-containing alumina coating (Applicant’s Specification, paragraphs 66).  Sambasivan '407's coating is beneficial because it provides protection from corrosion, is protective against environmental effects, is thermally stable, can be used as an upper or lower layer of a multilayered coating system, and can be used in as an infiltrant for turbine blade spray coatings (i.e. TBCs) (paragraphs 26, 120, 181, and 187).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to make the product of Ackerman with the phosphor-alumina coating of Sambasivan '407 because the coating provides protection from corrosion, is protective against environmental effects, is thermally stable, can be used as an upper or lower layer of a multilayered coating system, and can be used in as an infiltratrant for turbine blade spray coatings (i.e. TBCs) (paragraphs 26, 120, 181, and 187).  The instantly claimed Al:P ratios are obvious in view of Sambasivan '407. See MPEP 2144.05. 
The teachings of the cited prior art differ from the current invention in that the portion of porosity in the TBC remaining after infiltration with the alumina coating is not disclosed.  However, while Ackerman does teach that the coating is intended to soak into the TBC (par. 38), he also teaches that the coating is intended to adhere to the pore walls (par. 45) and that the porous structure of the TBC is important for its ability to tolerate strains occurring during thermal cycling and to reduce stresses due to differences between the coefficient of thermal expansion ("CTE") of the TBC and that of the underlying coating or substrate (par. 5, 38, 45).  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to infiltrate and coat the internal pore walls of Ackerman's TBC with the phosphor-alumina coating such that as much porosity and as much of the pore structure is maintained as possible, including the coated material having a porosity that is 30, 40, 50, 90, 95, or even 98 % of that of the uncoated TBC, in order to allow the material to tolerate strains during thermal cycling as well as possible and to reduce stresses due to CTE differences as much as possible.  
	The claim requirement of the phosphor-alumina coating "penetrating deeply enough into the porous substrate so that erosion or abrasion of the exterior substrate surfaces of the porous substrate during use would not eliminate environmental protection provided to the porous substrate by the phosphor-alumina coating on the walls of the internal pores" is a statement of intended use relating how the product is used to how deeply the infiltrated coating extends into the porous substrate.  As noted above, the phosphor-alumina coating of the prior art product is infiltrated into the porous structure of the TBC at least some distance and coats the pore walls of the TBC.  The prior art product meets the claim limitations because it is capable of being used (i.e. only being handled/modified/"used" to an extent that any exterior interactions/erosion/abrasion do not extend beyond the infiltrated area or eliminate environmental protection) as claimed.    

Regarding claims 30-33, Sambasivan '407 teaches that a material coated with his coating demonstrated a reduced weight change (i.e. "environmental degradation") upon exposure to oxidative conditions (i.e. "an oxidative environment") at a temperature of 1400 ºC for over 100 hours as compared to a material that was not coated with the phosphor-alumina coating (par. 161).  As such, the coating is expected to provide at least some protection from environmental degradation over some period of time (i.e. longer than instantaneous) of exposure to an oxidizing atmosphere at 1200  ºC. 
Additionally, as the coating of Sambasivan '407 appears to be substantially the same as that of the instant invention (discussed above), the prior art coating is expected to have substantially the same properties as that of the instant invention, including having the ability to protect the coated material from environmental degradation after prolonged exposure to temperatures exceeding 500, 800, 100, and 1200 ºC in an oxidative environment.  

Regarding claims 34 and 35, as noted above, the meaning of claims 34 and 35 are unclear.  If claims are to be interpreted such that they are referring to the percentage of the total surface area that is attributable to internal pore walls, then the teachings of the cited prior art differ from the current invention in that the percentage of total surface area of the coated material that is made up by the surface area of the walls of the internal pores is not disclosed.  However, for a coating of a given porosity, the percentage of the total surface area that the walls internal pores contribute varies as a function of the coating thickness.  In other words, although the area of the external surface of a coating remains roughly the same as the coating is built up in thickness because the coating is applied to a substrate of a finite size, the total number of pores of the porous coating increases as the coating thickness increases.  Therefore, the total surface area of internal pore walls increases as the coating thickness increases.  As such, the requirement of the internal pore surface area making up a certain proportion of the total surface area for a porous material or coating is effectively a claim to a coating or material of a thickness that achieves such a relationship.  As no particular criticality has been established, the claim requirements amount to a prima facie obvious selection of dimension that do not distinguish the claimed product over the prior art.  See MPEP 2144.04.  

Regarding claim 36 and 37, as noted above, it is unclear how much a "property" should be preserved to qualify as "substantially preserved".  However, Sambasivan '407 does teach that his coating provides protection from oxidation and corrosion, creates a low-friction surface, serves as a moisture and oxygen barrier, serves as a barrier against mechanical damage, and protects materials against microbial, chemical, and physical damage (par. 21, 39, 89, 91, 94, 95, 161).  As such, Sambasivan '407's coating necessarily improves, or "substantially preserves", various physical properties of a coated porous material, including but not limited to chemical properties, mechanical properties, and weight reduction. Additionally, as the coating of Sambasivan '407 appears to be substantially the same as that of the instant invention (discussed above), the coating of Sambasivan '407 is expected to have substantially the same properties as that of the instant invention, including the ability to "substantially preserve" the physical-properties of a coated material during use.
Furthermore, to the extent that the claim requires the recited material to be used in an application wherein the recited phosphor-alumina coating "preserves" the properties of the underlying substrate, such limitations are statements of intended use.  The prior art coating and coated material meets the claim limitations because they are capable of being used as claimed.  

Regarding claim 38, although the prior art includes no explicit disclosure of the taught phosphor-alumina coating being halide-free, which might be considered a difference from the current invention, the only halide Sambasivan '407 discloses is a phosphorus halide, which is included in a list of alternatives for the phosphate component of his coating (par. 164).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to make the prior art phosphor-alumina coating with the non-halide-including materials disclosed by Sambasivan '407 instead of the halide-including material because Sambasivan '407 teaches that doing so is appropriate.  As such, the coating of Sambasivan '407 made with the non-halide-containing materials is presumed to be halide-free because it is not disclosed to include halides and it would have been obvious to one of ordinary skill in the art to prepare the coating in a manner that omitted halides from the coating for this reason.  

Regarding claim 39, the teachings of Ackerman and Sambasivan '407 differ from the current invention in that the phosphor-alumina coating is not disclosed to include multiple sublayers.  However, Ackerman does exemplify repeating the infiltration procedure for forming the coating multiple times to ensure that all internal pores of the TBC are wetted with the coating solution (par. 45).  Accordingly, it would have been obvious to one of ordinary skill in the art to apply the prior art phosphor-alumina coating to the underlying TBC multiple times, thereby creating multiple sublayers in at least some locations, to ensure that all of the pores in the structure are wetted by the coating material.  The multiple sublayers necessarily have the same or different Al:P ratios.  
Even if the teachings of the cited prior art might be considered to differ from the current invention in that the coated material of the combined prior art is not explicitly taught to include a phosphor-alumina coating with multiple sublayers, however, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the disclosed coating to include multiple sublayers with either the same or different Al:P ratios because Sambasivan '407 teaches that his coating can be used as a multilayer to achieve the desired surface structure, imparted effects, or coating thickness (i.e. if a coating of greater than Sambasivan's taught maximum thickness is desired) (par. 170, 172, 189). 

Regarding claim 40, Sambasivan '407 teaches that the disclosed phosphorus-containing alumina coating material can be deposited in a thickness of as low as 10 nm (par. 189).  Therefore, the prior art phosphor-alumina coating is at least 5 nm thick.  Furthermore, as no criticality has been established, the recited dimension is a prima facie obvious selection of dimension that does not define the claimed product over the prior art.  See MPEP 2144.04. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784